Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation "an aperture".  There is insufficient antecedent basis for this limitation in the claims.  In this case, an aperture is already claimed so it is not clear that this is intentionally different from the previously claimed aperture. 
Claim 3 recites the limitation "the cylindrical portion".  There is insufficient antecedent basis for this limitation in the claims since a cylindrical portion has not been previously claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 4-6, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nieschwitz et al. US 2017/0332858 (hereafter Nieschwitz et al.).

Regarding Claim 1, Nieschwitz et al. anticipates:
1. A vacuum inlet valve assembly (inlet valve 200) comprising: 
a housing (housing 212) having an upper cylindrical portion (upper portion 224); 
a sleeve seal (sleeve 257) disposed within the upper cylindrical portion (Figure 23); 
a conduit (conduit 9) coupled with the upper cylindrical portion and sealed with the sleeve seal (through sealing with upper portion 224); 
a lower wall (bracket 239) of the housing that defines an aperture (central channel 251); 
a ball seal (ball 249) disposed within the aperture sized to seal an open end (end opening 298) of a vacuum hose (vacuum cleaning hose 285); 
a rear end (rearward of wall board 202, Figure 24) of the housing that is mounted on a preexisting wall (wall board 202) to dispose the vacuum inlet valve assembly exterior of the preexisting wall (as shown in Figure 24 the mounting includes and exterior frame and provides exterior access to inlet valve 200).  

Regarding Claim 4, Nieschwitz et al. anticipates:
4. The vacuum inlet valve assembly of Claim 1, further comprising: 
wherein the vacuum hose exterior (vacuum cleaning hose 285) the preexisting wall (during operation, Figure 24) that is disposed within the conduit (conduit 9)(when stowed, Figure 27).  

Regarding Claim 5, Nieschwitz et al. anticipates:
5. The vacuum inlet valve assembly of Claim 1, further comprising: 
a lower terminal end of the conduit (conduit 9) disposed within the upper cylindrical portion (upper portion 224)(Figure 23).  

Regarding Claim 6, Nieschwitz et al. anticipates:
6. The vacuum inlet valve assembly of Claim 5, further comprising: 
a ledge (conduit stop feature on upper portion 224) extending radially inward from an inner surface of the sleeve seal (sleeve 257), wherein the lower terminal end of the conduit engages the ledge (shown in Figure 23 – note wording does not require ledge to actually by ON the sleeve seal).  

Regarding Claim 9, Nieschwitz et al. anticipates:
9. The vacuum inlet valve assembly of Claim 1, further comprising: 
a connection assembly (top opening 254 for connecting conduit 9 and interior 258 for connecting sleeve 257) having upper portion and a lower portion (shown in Figure 23).  

Regarding Claim 11, Nieschwitz et al. anticipates:
11. The vacuum inlet valve assembly of Claim 1, further comprising: 
at least one nub (opposed cylindrical lugs 263) on the sleeve seal (sleeve 257) that is disposed in a cutout portion (of box top 225 as shown in Figure 26) of the upper cylindrical potion (upper portion 224) shaped complementary to the at least one nub (Figure 26).  

Regarding Claim 12, Nieschwitz et al. anticipates:
12. The vacuum inlet valve assembly of Claim 1, wherein the housing (housing 212) further includes: 
a first sidewall (side wall 215); 
a narrow portion (channel 227) positioned between an upper portion of the first sidewall and a lower portion of the first sidewall (shown in Figure 23).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harris US 7,966,681 (hereafter Harris) in view of Tartaglia et al. US 4,315,447 (hereafter Tartaglia et al.).

Regarding Claim 10, Nieschwitz et al. teaches:
10. The vacuum inlet valve assembly of Claim 9, further comprising: 
a tapered opening (opening of conduit stop protrusion is tapered, Figure 23) formed in the upper portion (shown in Figure 23) that is aligned with upper cylindrical portion (upper portion 224 - concentric) and the conduit (conduit 9 – concentric), and an uppermost ledge (conduit stop protrusion, Figure 23) of the tapered opening engages a ledge (top surface of sleeve 257) of the sleeve seal (sleeve 257)(see discussion below).

Nieschwitz et al. teaches a conduit 9 stop that also provides a stop for the sleeve 257.  As clearly shown in Figure 23, the top innermost edge of the stop is tapered, however, it is not clear if the bottom innermost edge of the stop is tapered.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the top and bottom edges of the stop with the motivation to absorb minor difference in part diameter dimensions.  The taper serves to ensure a tight seal by and tight fit between mating parts.  The described obvious modification would result in the claimed engagement of the ledge and tapered opening. 

Allowable Subject Matter
Claims 2, 3, 7, 8, and 13 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claims 14-18, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of central vacuum cleaner inlets.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.